 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JOSEPH R. WHEELER, State Bar No. 216721
     Supervising Deputy Attorney General
 3   LARAYA M. PARNELL, State Bar No. 307200
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7335
 6    Fax: (916) 324-5205
      E-mail: Laraya.Parnell@doj.ca.gov
 7   Attorneys for Defendants Huckleberry, Garcia,
     Reynaga, and Meier
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                FRESNO DIVISION
11

12

13   CARLOS ROMERO BURNETT,                                  1:16-cv-01672 LJO GSA

14                                              Plaintiff, STIPULATION AND ORDER TO
                                                           EXCUSE DEFENDANT GARCIA FROM
15                   v.                                    PHYSICALLY APPEARING FOR TRIAL
                                                           AND ALLOW TESTIMONY VIA
16                                                         TELEPHONE
     G. MEIER, et al.,
17                                                       Date:                July 16, 2019
                                             Defendants. Time:                8:30 a.m.
18                                                       Courtroom:           4
                                                         Judge:               Hon. Lawrence J. O’Neill
19                                                       Action Filed:        November 3, 2016

20
21         The parties submit this stipulation in accordance with Local Rule 143(a)(1). Defendant

22   Garcia is physically incapacitated and unable to travel due to an injury he sustained on July 6,

23   2019. The trial is set for July 16, 2019, and it is expected that Defendant Garcia will still be

24   incapacitated and unable to travel to Fresno and attend the trial in person. On July 11, 2019, at

25   9:00 a.m., the parties discussed Defendant Garcia’s situation, and they agreed to excuse

26   Defendant Garcia from physically appearing in court during the trial due to his injury. The

27   parties also agreed that Defendant Garcia could testify by telephone and that Plaintiff had no

28   objection to conducting his cross-examination of Defendant Garcia over the phone.
                                                    1
         Joint Stipulation to Excuse Def. Garcia from Physically Appearing for Trial & Allow Testimony via Telephone
                                                                                             (1:16-cv-01672 LJO GSA)
 1         IT IS SO STIPULATED.

 2

 3    Dated:
                                                           CARLOS ROMERO BURNETT
 4
                                                           Plaintiff
 5

 6    Dated:
 7                                                         Laraya M. Parnell
                                                           Deputy Attorney General
 8                                                         Attorney for Defendants Garcia, Huckleberry,
                                                           Meier, and Reynaga
 9

10

11

12         Based on the stipulation of the parties and good cause appearing, Defendant Garcia will be

13   excused from attending the trial of this matter in person and is permitted to provide testimony

14   telephonically. The signatures on the stipulation are on the docket.

15

16

17
     IT IS SO ORDERED.
18

19
        Dated:      July 12, 2019                                /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                           2
         Joint Stipulation to Excuse Def. Garcia from Physically Appearing for Trial & Allow Testimony via Telephone
                                                                                             (1:16-cv-01672 LJO GSA)
 1
     SA2017306836
 2   13905263.docx

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
        Joint Stipulation to Excuse Def. Garcia from Physically Appearing for Trial & Allow Testimony via Telephone
                                                                                            (1:16-cv-01672 LJO GSA)
